internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom p si 3-plr-104494-00 date date legend company state d1 d2 shareholders dear this letter responds to a letter dated date and subsequent correspondence on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code specifically company requests a ruling that its election to be classified as an s_corporation would not terminate as a result of its liquidation under local law facts according to the information submitted company incorporated under the laws of state on d1 it subsequently elected to be treated as an s_corporation as defined in sec_1361 effective on d2 company owns a multi-story building that is leased to a variety of tenants company provides services beyond those necessary for maintenance and repair including but not limited to security services and improvements on behalf of tenants at the time of the proposed transaction company will be owned by the shareholders it is proposed that company will liquidate under local law causing its property to be held by the shareholders as tenants-in-common as co-tenants the shareholders will retain their proportionate interests for the foreseeable future the shareholders will have equal rights to operating and liquidating proceeds based upon those proportionate interests the co-tenancy will provide the same services to the tenants as previously provided by the corporation the co-tenancy will file a form_8832 entity classification election electing to be classified as an association_taxable_as_a_corporation for all federal tax purposes effective for the start of its existence as a state law co-tenancy company represents that it will continue to meet the requirements of an s_corporation under sec_1361 after this transaction plr-104494-00 law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines the term small_business_corporation to mean a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 states that an election under sec_1362 is effective for the taxable_year of the corporation for which it is made and for all succeeding taxable years of the corporation until such election is terminated under sec_1362 sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 shall be effective on and after the date of cessation company will liquidate under local law causing all of company’s property to be held by shareholders as tenants-in-common sec_301_7701-1 of the procedure and administration regulations indicates that whether an organization is recognized for federal tax purposes is a matter of federal tax law and does not depend on whether the organization is recognized as an entity under local law thus a co- tenancy’s recognition as a separate business_entity under local law is not determinative for federal tax purposes sec_301_7701-1 states that while mere co-ownership_of_property that is maintained kept in repair and rented does not constitute a separate_entity for federal tax purposes a joint_venture or other contractual arrangement may create a separate_entity for federal tax purposes if the participants carry on a trade business financial operation or venture and divide the profits therefrom as an example the regulation specifically indicates that a separate_entity exists if co-owners of an apartment building lease space and in addition provide services to the occupants either directly or through an agent in the present situation the shareholders represent that sufficient services will be provided so that the co-tenancy will constitute a business_entity for federal tax purposes a business_entity that is not otherwise classified as a corporation can elect its classification for federal tax purposes sec_301_7701-3 an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership sec_301_7701-3 the co-tenancy as a federal business_entity will elect under sec_301_7701-3 to be classified as an association_taxable_as_a_corporation effective with its inception under local law thus for federal tax purposes company’s business operations will be plr-104494-00 conducted through a corporation at all times company represents that this transaction qualifies as a reorganization under sec_368 if this transaction qualifies as a reorganization under sec_368 then company will continue and its s_corporation_election will not terminate provided company still meets the requirements of an s_corporation under sec_1361 see revrul_64_250 1964_2_cb_333 conclusion based on company’s representations including the representation that company currently satisfies the requirements of sec_1361 and will continue to do so after the transaction we conclude that the proposed transaction will not terminate company’s election to be an s_corporation the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision in the code in particular no opinion is expressed on whether the services company provides are beyond those customary for the maintenance and repair of the property additionally no opinion is expressed on whether the conversion will qualify as a reorganization under sec_368 finally no opinion is expressed regarding the nature of any income realized by company for purposes of sec_1362 and sec_1375 this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office copies of this letter are being sent to company’s authorized representatives sincerely yours robert g honigman branch acting assistant to the branch chief office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
